Citation Nr: 0936018	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  03-25 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a compensable initial evaluation for 
actinic keratosis on scalp, face, forearms, and dorsum of 
hands, prior to August 30, 2002. 

2.  Entitlement to an increased evaluation in excess of 10 
percent disabling for actinic keratosis on scalp, face, 
forearms, and dorsum of hands, beginning August 30, 2002. 


REPRESENTATION

Veteran represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1962 to August 
2000, during the Vietnam Era, peacetime, and the Persian Gulf 
War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO), which inter alia granted service 
connection for actinic keratosis on scalp, face, forearms, 
and dorsum of hands, and assigned a noncompensable 
evaluation.  The Veteran disagreed with his evaluation and 
subsequently perfected an appeal.   

In an April 2004 rating decision, the RO granted a 
compensable evaluation of 10 percent disabling for the 
Veteran's service-connected for actinic keratosis on scalp, 
face, forearms, and dorsum of hands, effective August 30, 
2002.  Although the RO granted a compensable evaluation 
beginning August 30, 2002, a 10 percent disabling evaluation 
is less than the maximum available evaluation; thus, the 
issue of entitlement to an increased evaluation for actinic 
keratosis on scalp, face, forearms, and dorsum of hands, 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Further, the Board notes that the effective date of 
the compensable evaluation of 10 percent disabling is not 
effective to the effective date of the grant of service 
connection for actinic keratosis on scalp, face, forearms, 
and dorsum of hands. Thus, the Board must consider the award 
of a compensable evaluation beginning September 1, 2000 (the 
effective date of the grant of service connection).  Hence, 
the issue of entitlement to an increased evaluation for the 
Veteran's service-connected for actinic keratosis on scalp, 
face, forearms, and dorsum of hands, is appropriately 
captioned above.    

In October 2005 and October 2007, the Board remanded this 
claim to the RO for additional development, including a VA 
examination to determine the severity and extent of the 
Veteran's service-connected for actinic keratosis on scalp, 
face, forearms, and dorsum of hands.  That development was 
completed and the case was returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  Prior to August 30, 2002, the Veteran's service-connected 
actinic keratosis is manifested by asymptomatic, non-
disfiguring lesions on his scalp, face, forearms, and dorsum 
of hands.  There is no evidence of exudation or constant 
itching with extensive lesions or marked disfigurement.  

2.  Beginning August 30, 2002, the Veteran's service-
connected actinic keratosis is currently manifested by 
lesions on his scalp, forearms, and dorsum of hands.  There 
is no evidence of exudation or constant itching with 
extensive lesions or marked disfigurement.  The actinic 
keratosis extends to less than five percent of the Veteran's 
total body area, and to less than five percent of the exposed 
area affected.  The Veteran is not receiving systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, for his actinic keratosis.


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the criteria for a compensable 
evaluation for the service-connected actinic keratosis on 
scalp, face, forearms, and dorsum of hands, are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.31, 4.118, Diagnostic Codes 7800-7806 (2002).   

2.  Beginning August 30, 2002, the criteria for an increased 
evaluation in excess of 10 percent disabling for the service-
connected actinic keratosis on scalp, face, forearms, and 
dorsum of hands, are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7806 (2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.31, 
4.118, Diagnostic Codes 7800-7806 (2008).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's increased evaluation claim arises from his 
disagreement with the assignment of a noncompensable 
evaluation for his actinic keratosis disability following the 
grant of service connection, and a subsequent increase of 10 
percent disabling, effective August 30, 2002.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, no further 
notice is needed under VCAA for the actinic keratosis initial 
increased evaluation claim, and therefore appellate review 
may proceed without prejudice.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Quartuccio v. 
Principi, 16 Vet. App. 183; see also 38 C.F.R. § 20.1102. 

Merits of the Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Because the appeal ensues from the Veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 

When an unlisted condition, such as actinic keratosis, is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 CFR § 4.20.  

In this case, the Veteran contends that he should receive a 
compensable evaluation for his service-connected actinic 
keratosis on scalp, face, forearms, and dorsum of hands, 
disability.  See April 2002 Type-Written Statement from the 
Veteran (Notice of Disagreement); September 2003 "Appeal to 
the Board," VA Form 9 (Substantive Appeal).  By way of 
history, as noted, in an April 2004 rating decision, the RO 
granted a compensable evaluation of 10 percent disabling for 
the Veteran's service-connected for actinic keratosis on 
scalp, face, forearms, and dorsum of hands, effective August 
30, 2002.  Since the effective date of the compensable 
evaluation of 10 percent disabling is not effective to the 
effective date of the grant of service connection for actinic 
keratosis on scalp, face, forearms, and dorsum of hands, the 
Board must also consider the award of a compensable 
evaluation beginning September 1, 2000 (the effective date of 
the grant of service connection).     

The Veteran's actinic keratosis on scalp, face, forearms, and 
dorsum of hands, is rated by analogy to eczema or dermatitis, 
pursuant to Diagnostic Code 7806.  38 C.F.R. § 4.118.  During 
the pendency of the Veteran's appeal, the schedule for rating 
skin disabilities was revised effective August 30, 2002.  See 
38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7833 (2008).  The Veteran was 
advised of the amended criteria in an April 2004 Supplemental 
Statement of the Case (SSOC) and a February 2008 SSOC.  See 
38 C.F.R. § 20.903(c).   

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

According to the relevant rating criteria effective prior to 
August 30, 2002, evidence of exfoliation, exudation or 
itching (if involving an exposed surface or extensive area) 
results in the assignment of a 10 percent disability 
evaluation.  Evidence of exudation or constant itching with 
extensive lesions or marked disfigurement is required for the 
next higher disability evaluation of 30 percent.  The highest 
disability evaluation allowable pursuant to this Diagnostic 
Code, 50 percent, necessitates evidence of ulceration, 
extensive exfoliation, or crusting, as well as systemic or 
nervous manifestations or exceptionally repugnant 
manifestations.  38 C.F.R. 4.118, Diagnostic Code 7806 
(2002).

Effective August 30, 2002, a 10 percent evaluation is 
warranted for evidence of dermatitis or eczema extending to 
at least 5 percent but less than 20 percent of the entire 
body, at least 5 percent but less than 20 percent of exposed 
areas affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  The next higher disability evaluation of 30 
percent requires evidence of such a skin disorder extending 
to 20 to 40 percent of the entire body, 20 to 40 percent of 
exposed areas affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more (but not constantly) 
during the past 12-month period.  The highest disability 
evaluation allowable pursuant to this Diagnostic Code, 60 
percent, necessitates evidence of the extension of dermatitis 
or eczema to more than 40 percent of the entire body, more 
than 40 percent of exposed areas affected, or constant or 
near- constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12- 
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2008).
	
The Board notes that the skin regulations pertaining to the 
evaluation of scars were again revised effective as of 
October 23, 2008.  73 Fed. Reg. 54708 (Sept. 23, 2008) 
(codified at 38 C.F.R. § 4.118 (2008)).  This new regulation 
indicates, however, that the revised provisions are 
applicable only to claims received on or after October 23, 
2008.  Id.  Accordingly, these revisions do not apply to the 
present claims which were received in November 2000.  
Therefore, the Veteran's increased evaluation claim will be 
considered solely under the criteria effective on the date of 
the claim for the issue of entitlement to a compensable 
initial evaluation for actinic keratosis on scalp, face, 
forearms, and dorsum of hands, prior to August 30, 2002, and 
the former regulations and the amended regulations effective 
August 30, 2002, for the issue of entitlement to an increased 
evaluation in excess of 10 percent disabling for actinic 
keratosis on scalp, face, forearms, and dorsum of hands, 
beginning August 30, 2002. 

Evidence relevant to the severity of the Veteran's service-
connected skin disability includes a July 2001 VA Skin 
Disease Examination Report reflecting that the Veteran had a 
history of skin cancer removed from the right side of his 
face in 1998 with no pain or other residual symptoms 
associated with the remaining scar.  The July 2001 examiner 
also noted pre-cancerous skin spots on arms, hands, face, and 
head.  Upon physical examination, the examiner noted actinic 
changes related to chronic sun damage on typically sun 
exposed sites of the skin; a right preauricular area, linear 
shaped, vertically oriented 3.5 by 0.1 cm slightly 
hypopigmented scar which is flat and non-tender to palpation 
with no residual scale erythema or induration; and 1 red 
scaly, non-indurated papule on the vertex of the scalp and 
several similar papules on the forearms, dorsum of the hands, 
and temples.  The examiner assessed history of skin cancer 
excised right preauricular area, asymptomatic and non-
disfiguring; and several actinic keratosis on scalp, face, 
forearms, and dorsum of hands, asymptomatic and non-
disfiguring, requiring continued dermatologic care for 
treatment.  See  July 2001 VA Skin Disease Examination 
Report. 

Treatment records from the VA Medical Center (VAMC) in Bay 
Pines, Florida, dated July 2001 to October 2002, reflect 
treatment for actinic keratosis on scalp, face, forearms, and 
dorsum of hands.  See July 2001 Primary Care Medicine Note 
(noting history of skin cancer on right face and history of 
skin carcinoma non-melanoma, assessing actinic keratosis on 
the head and forearms, and noting keratotic, thickened, scaly 
lesion on crown of head approximately 3 mm, and scaly lesions 
on the right forearm dorsal upon physical examination); April 
2002 (noting history of actinic keratosis, treated in past 
with Efudex resulting in localized reaction; and assessing 
actinic keratosis, contact dermatitis secondary to Efudex); 
August 2002 Dermatology Consult Note (noting no suspicious 
lesions of face, ears, scalp, hands, or forearms; history of 
actinic keratosis and Basel cell carcinoma; retreatment with 
Efudex); October 2002 Primary Care Office Visit Note 
(assessing actinic keratosis stable).

An August 2001 Private Treatment Report from Dr. J.Y. 
includes notation of carcinoma on arm, complaints of non-
healing lesions on left forearm, and treatment with Efudex.  

Private Treatment records from Dr. J.M.N., dated August 2003 
to November 2005, reflect treatment for various actinic 
keratosis lesions on the face, scalp, cheeks, and head.  See 
August 2003 Office Visit Note; September 2003 Treatment 
Letter; December 2003 Office Visit Note; April 2004 Office 
Visit Note; November 2004 Office Visit Note; May 2005 Office 
Visit Note; November 2005 Procedure Sheet Note.

A November 2007 VA Skin Disease Examination Report indicated 
treatment in the past 12 months for actinic keratosis of the 
arms and scalp, including 6 months of treatment with liquid 
nitrogen.  The treatment was noted to be neither a 
corticosteroid nor an immunosuppressant.  Upon physical 
examination, the examiner noted that less than 5 percent of 
the exposed are (head, face, neck, hands) was affected, and 
less than 5 percent of the total body area was affected.  The 
examiner noted that no actinic keratosis lesions were seen 
during the examination due to treatment of 6 months with 
liquid nitrogen, and Efudex was not used since August 2002.  
The examiner assessed  actinic keratosis of the scalp, 
forearms, and dorsum of the hands.  See November 2007 VA Skin 
Disease Examination Report.

On review, the Board finds that prior to August 30, 2002, a 
compensable evaluation for the service-connected actinic 
keratosis on scalp, face, forearms, and dorsum of hands, is 
not warranted under the former criteria.  In this regard, the 
July 2001 VA Skin Disease Examination Report, July 2001 to 
August 2002 treatment records from the Bay Pines VAMC, and 
August 2001 Private Treatment Report from Dr. J.Y., do not 
reveal any evidence of exfoliation, exudation or itching to 
warrant a compensable evaluation under the former criteria.  
See 38 C.F.R. 4.118, Diagnostic Code 7806 (2002).  

Further, the Board finds that beginning August 30, 2002, an 
evaluation in excess of 10 percent is not warranted under 
either the former or the current criteria.  In this regard, 
August 2003 to November 2005 Private Treatment records from 
Dr. J.M.N., and the November 2007 VA Skin Disease Examination 
Report do not reveal any evidence of exudation or constant 
itching with extensive lesions or marked disfigurement, or 
evidence of ulceration, extensive exfoliation, or crusting, 
as well as systemic or nervous manifestations or 
exceptionally repugnant manifestations, to warrant an 
increased evaluation in excess of 10 percent under the former 
criteria.  See 38 C.F.R. 4.118, Diagnostic Code 7806 (2002).  
In addition, there is no evidence of the skin disorder 
extending to 20 percent or more of the entire body, 20 
percent or more of exposed areas affected, or systemic, 
constant or near- constant therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more (but not constantly) during the past 12-
month period, or if constant or near-constant, during the 
past 12- month period, to warrant an increased evaluation in 
excess of 10 percent under the current criteria.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (2008).  In fact, the November 
2007 VA examiner noted that less than 5 percent of the 
exposed are (head, face, neck, hands) was affected, and less 
than 5 percent of the total body area was affected; no 
actinic keratosis lesions were seen during the examination 
due to treatment of 6 months with liquid nitrogen; and Efudex 
was not used since August 2002.  See November 2007 VA Skin 
Disease Examination Report.

In reaching this conclusion the Board has considered all 
potentially applicable provisions of 38 C.F.R. Part 4, 
whether or not they have been raised by the Veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Based on the evidence above, a compensable 
evaluation prior to August 30, 2002, or an increased 
evaluation in excess of 10 percent disabling thereafter, is 
not warranted pursuant to Diagnostic Codes 7800, 7801, 7802, 
or 7803.  In this regard, the evidence of record fails to 
reveal a scar 5 or more inches (13 or more cm.) in length; 
scar at least one- quarter inch (0.6 cm.) wide at widest 
part; surface contour of scar elevated or depressed on 
palpation: scar adherent to underlying tissue; skin hypo-or 
hyper- pigmented in an area exceeding six square inches (39-
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); or skin indurated and inflexible 
in an area exceeding six square inches (39- sq. cm.) under 
38 C.F.R. § 4.118, Diagnostic Code 7800.  Further, the 
evidence does not show that the right side of scalp scar is 
deep, superficial, or superficial and unstable under 
Diagnostic Codes 7801, 7802, and 7803.  Additionally, the 
evidence of record does not show that the Veteran has 
functional loss or limitation of motion due to his scar under 
Diagnostic Code 7803 or pain upon examination under 
Diagnostic Code 7804.  Further, the Veteran does not have 
leishmaniasis; discoid lupus erythematosus; tuberculosis 
luposa; psoriasis; a bullous disorder; or exfoliative 
dermatitis; so a rating under Diagnostic Codes 7807-7817 is 
not warranted.  Id.  He also does not have a skin infection; 
a cutaneous manifestation of a collagen-vascular disease; a 
papulosquamous disorder; vitiligo ; a disease of 
keratinization; urticaria, vasculitis; multiforme erythema; 
acne; chloracne; alopecia; hyperhidrosis; malignant melanoma; 
or scarring alopecia; so evaluation under Diagnostic Codes 
7821-7822, 7823, or 7824-7833 is not warranted.  38 C.F.R. 
§ 4.118.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
Veteran is unable to secure and follow substantially gainful 
employment due to service-connected acne vulgaris, or 
otherwise renders a schedular rating impractical.  There is 
also no indication that pertinent disabilities have produced 
marked interference with employment nor does the evidence 
show that the Veteran is frequently hospitalized for this 
disability.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a compensable initial evaluation for actinic 
keratosis on scalp, face, forearms, and dorsum of hands, 
prior to August 30, 2002, is denied. 

Entitlement to an increased evaluation in excess of 10 
percent disabling for actinic keratosis on scalp, face, 
forearms, and dorsum of hands, beginning August 30, 2002, is 
denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


